PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lin Han
Application No. 17/143,842
Filed: January 7, 2021
Attorney Docket No. 10145440-50924315
For: METHOD FOR PROVING DIGITAL ASSETS OF TRANSACTION PLATFORM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.314, filed August 12, 2022, to defer issuance of the patent.

The petition is GRANTED.

Issuance will be deferred for a period of one month from the date of this decision. At the end of this period, the application will be referred to Office of Data Management to be processed into a patent.

If an additional deferral period is required, another petition and fee should be promptly submitted. The petition must include a showing of extraordinary circumstances. See MPEP 1306.01.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
			Alexandria, VA  22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA  22314

By Fax:		(571) 273-8300
			ATTN:  Office of Petitions

By Internet:		EFS-Web1

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/April M. Wise/
Paralegal Specialist, Office of Petitions 




    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).